In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, the appeals are from (1) an order of the Supreme Court, Nassau County (Vitale, J.), dated October 6, 1983, which granted the petition to confirm and denied appellant’s cross petition to modify the arbitration award, and (2) a judgment of the same court, dated October 25, 1983, entered thereon.
Appeal from the order dismissed, without costs or disbursements (see, Matter of Aho, 39 NY2d 241, 248).
Judgment affirmed, without costs or disbursements.
There is no evidence in the record which brings the matter within the narrowly circumscribed grounds for modifying an arbitration award set forth in CPLR 7511 (c) (see, 8 Weinstein-Korn-Miller, NY Civ Prac 7511.22; 5 NY Jur 2d, Arbitration and Award, § 137; Siegel, NY Prac § 604). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.